


Exhibit 10.2


FIRST AMENDMENT TO OFFICE/RETAIL LEASE
This FIRST AMENDMENT TO OFFICE/RETAIL LEASE (this "First Amendment") is dated
for reference purposes as of November 17, 2008, by and between HINES VAF UB
PLAZA, L.P., a Delaware limited partnership ("Landlord"), and UNION BANK OF
CALIFORNIA, N.A., a national association ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office/Retail Lease dated as
of October 8, 2008 (the "Lease"), pursuant to which Landlord leased to Tenant
and Tenant leased from Landlord that certain space as more particularly
described in the Lease (the "Existing Premises") in that certain building
located at 445 South Figueroa Street, Los Angeles, California 90071 (the
"Building").
B.    Tenant has exercised its first Expansion Option pursuant to Section 1.6.1
of the Lease to expand the Existing Premises to include certain space containing
approximately 16,287 rentable square feet (as calculated in accordance with 1996
BOMA) and comprising the entire rentable square footage of the twenty-eighth
(28th) floor of the Building, as depicted on Exhibit A attached hereto (the
"28th Floor Expansion Space").
C.    Landlord and Tenant now desire to amend the Lease to set forth the terms
of Tenant's lease of the 28th Floor Expansion Space and modify various terms and
provisions of the Lease, all as hereinafter provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Capitalized Terms. Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this First Amendment shall have the same
meaning given such terms in the Lease.
2.    Addition of 28th Floor Expansion Space. The lease term for the 28th Floor
Expansion Space (the "28th Floor Expansion Space Term") shall commence upon the
CD Date for the 28th Floor Expansion Space (as determined pursuant to Sections
1.6.3 and 1.6.4 of the Lease and the Tenant Work Letter attached to the Lease as
it pertains to the 28th Floor Expansion Space, which CD Date shall be determined
as if the 28th Floor Expansion Space was a Returned Floor under Section 2.3.2 of
the Tenant Work Letter, and shall occur after the expiration of the Construction
Period for the 28th Floor Expansion Space [as may be extended for Uncontrollable
Delays]) (the "28th Floor Expansion Space Commencement Date") and expire
coterminously



809866.04/LA
H4321-047/11-17-08/dbs/dbs
-1-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




with the Lease Term (as the same may be extended pursuant to Section 2.2 of the
Lease or shortened with respect to certain portions of the Premises pursuant to
Section 2.4 of the Lease); provided, however, that the Delivery Date for the
28th Floor Expansion Space shall not actually occur until Tenant has received at
least fourteen (14) days' prior notice from Landlord that the 28th Floor
Expansion Space will be delivered to Tenant in the Delivery Condition for the
28th Floor Expansion Space (as set forth in the Tenant Work Letter attached to
the Lease as it pertains to the 28th Floor Expansion Space). The 28th Floor
Expansion Space shall be leased on the same terms and conditions set forth in
the Lease, subject to the modifications set forth in this First Amendment.
Within a reasonable period of time after the 28th Floor Expansion Space
Commencement Date, Landlord shall deliver to Tenant an amendment to the Lease,
as hereby amended, setting forth, among other things, the actual 28th Floor
Expansion Space Commencement Date, which amendment Tenant shall execute and
return to Landlord within fifteen (15) days after Tenant's receipt thereof.
Effective from and after the 28th Floor Expansion Space Commencement Date, (A)
the "Premises" shall mean the Existing Premises and the 28th Floor Expansion
Space, and (B) the Premises will contain a total of (1) approximately 326,926
rentable square feet during the remainder of the Initial Period (i.e., 310,639
rentable square feet of the Existing Premises, as calculated pursuant to 1980
Modified BOMA, plus 16,287 rentable square feet of the 28th Floor Expansion
Space), and (2) approximately 333,796 rentable square feet during the Extended
Term (i.e., 317,509 rentable square feet of the Existing Premises, as calculated
pursuant to 1996 BOMA, plus 16,287 rentable square feet of the 28th Floor
Expansion Space); provided, however, that if as of the 28th Floor Expansion
Space Commencement Date, the 20th Floor Space Commencement Date has previously
occurred pursuant to Section 1.4 of the Lease, then the foregoing definition of
"Premises" shall be redefined to also include the 20th Floor Space and the
rentable square feet of such redefined Premises shall, as of the 28th Floor
Expansion Space Commencement Date, contain a total of (x) approximately 343,313
rentable square feet during the remainder of the Initial Period (i.e., 310,639
rentable square feet of the Existing Premises, as calculated pursuant to 1980
Modified BOMA, plus 16,287 rentable square feet of the 28th Floor Expansion
Space, plus 16,387 rentable square feet of the 20th Floor Space), and (y)
approximately 350,183 rentable square feet during the Extended Term (i.e.,
317,509 rentable square feet of the Existing Premises, as calculated pursuant to
1996 BOMA, plus 16,287 rentable square feet of the 28th Floor Expansion Space,
plus 16,387 rentable square feet of the 20th Floor Space).

809866.04/LA
H4321-047/11-17-08/dbs/dbs
-2-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




3.    Base Rent.    From and after the 28th Floor Expansion Space Commencement
Date and continuing throughout the 28th Floor Expansion Space Term, the Base
Rent payable by Tenant for the 28th Floor Expansion Space shall be calculated
separate and apart from the Base Rent payable for the Existing Premises, and
shall be as set forth in the following schedule (to the extent applicable):
Portion of 28th Floor
Expansion Space
Term
 
Annual
Base Rent
 
Monthly Base Rent
 
Annual Base Rental
Rate Per Rentable
Square Foot of the
28th Floor
Expansion Space
Portion of 28th Floor
Expansion Space
Term occurring
during calender year
2009
 
$578,188.50
 
$48,182.38
 
$35.50
Portion of 28th Floor
Expansion Space
Term occurring
during calender year
2010
 
$600,388.82
 
$50,028.24
 
$36.86
Portion of 28th Floor
Expansion Space
Term occurring
during calender year
2011 continuing
through 1/31/12
 
$623,466.36
 
$51,955.53
 
$38.28
2/1/12 – 1/31/13
 
$647,408.25
 
$53,950.69
 
$39.75
2/1/13 – 1/31/14
 
$663,532.38
 
$55,294.37
 
$40.74
2/1/14 – 1/31/15
 
$680,145.12
 
$56,678.76
 
$41.76
2/1/15 – 1/31/16
 
$697,246.47
 
$58,103.87
 
$42.81
2/1/16 – 1/31/17
 
$714,673.56
 
$59,556.13
 
$43.88
2/1/17 – 1/31/18
 
$732,426.39
 
$61,035.53
 
$44.97
2/1/18 – 1/31/19
 
$750,830.70
 
$62,569.23
 
$46.10
2/1/19 – 1/31/20
 
$769,560.75
 
$64,130.06
 
$47.25
2/1/20 – 1/31/21
 
$788,779.41
 
$65,731.62
 
$48.43
2/1/21 – 1/31/22
 
$808,486.68
 
$67,373.89
 
$49.64




809866.04/LA
H4321-047/11-17-08/dbs/dbs
-3-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




4.    28th Floor Expansion Space Delivery Condition, New Tenant Improvements and
Tenant Improvement Allowance. Landlord shall deliver to Tenant the 28th Floor
Expansion Space in the Delivery Condition therefor (it being acknowledged that,
pursuant to Section 1 of the Tenant Work Letter attached to the Lease, Landlord
shall only be required to perform the Code Compliance Work described in Section
1.3 of the Tenant Work Letter attached to the Lease (and not the work described
in Sections 1.1 and 1.2 of the Tenant Work Letter attached to the Lease) with
respect to the 28th Floor Expansion Space), and Tenant shall construct the New
Tenant Improvements in the 28th Floor Expansion Space, all pursuant to and in
accordance with the Tenant Work Letter attached to the Lease as it pertains to
the 28th Floor Expansion Space. Tenant shall receive a Tenant Improvement
Allowance in an amount up to, but not exceeding, Fifty-Two and 50/100 Dollars
($52.50) per rentable square foot of the 28th Floor Expansion Space as provided
in Section 2. 1 of the Tenant Work Letter attached to the Lease. Subject to
delays caused by (i) Force Majeure events and/or (ii) the unauthorized holdover
by the existing tenant of a portion of the 28th Floor Expansion Space, Landlord
shall use commercially reasonable efforts to deliver the 28th Floor Expansion
Space to Tenant in tho Delivery Condition therefor on August 1, 2009.
5.    Tenant's Share. During the 28th Floor Expansion Space Term, Tenant's Share
of increases in Direct Expenses for the 28th Floor Expansion Space and Tenant's
obligation to pay Tenant's Share of increases in Direct Expenses for the 28th
Floor Expansion Space shall be calculated separate and apart from the Existing
Premises, and shall be as follows: (i) Tenant's Share for the 28th Floor
Expansion Space during the Initial Period shall be equal to 2.66% (i.e., 16,287
rentable square feet within the 28th Floor Expansion Space/613,235 rentable
square feet within the Building [including the retail/office tower portion of
the Building and the existing retail portion of the Real Property located
outside the retail/office tower portion of the Building]), and (ii) Tenant's
Share for the 28th Floor Expansion Space during the Extended Term shall be equal
to 2.68% (i.e., 16,287 rentable square feet within the 28th Floor Expansion
Space/607,517 rentable square feet in the Building [excluding the existing
retail portion of the Real Property located outside the retail/office tower
portion of the Building]).
6.    28th Floor Expansion Space Annual Direct Expense Allowance. If (i) the
28th Floor Expansion Space Commencement Date occurs during the calendar year
2009, the Annual Direct Expense Allowance for the 28th Floor Expansion Space
shall, during the period from the 28th Floor Expansion Space Commencement Date
through the end of the Initial Period, be the amount of Direct Expenses for the
calendar year 2009 calculated in accordance with Section 4,2 of the Lease, (ii)
the 28th Floor Expansion Space Commencement Date occurs during the calendar year
2010, the Annual Direct Expense Allowance for the 28th Floor Expansion Space
shall, during the period from the 28th Floor Expansion Space Commencement Date
through the end of the Initial Period, be the amount of Direct Expenses for the
calendar year 2010 calculated in accordance with Section 4.2 of the Lease, and
(iii) the 28th Floor Expansion Space Commencement Date occurs during the period
from January 1, 2011 through and including January 31, 2012, the Annual Direct
Expense Allowance for the 28th Floor Expansion Space shall, during the period
from the 28th Floor Expansion Space Commencement Date through the end of the
Initial Period, be the amount of Direct Expenses for the calendar year 2011
calculated in accordance with Section 4.2 of the Lease, During the Extended Term
(i.e., from and after February 1, 2012), the Annual Direct Expense Allowance for
the 28th Floor Expansion Space

809866.04/LA
H4321-047/11-17-08/dbs/dbs
-4-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




shall be the amount of Direct Expenses for the calendar year 2012 calculated in
accordance with Section 4.2 of the Lease.
7.    28th Floor Expansion Space Additional Building Parking Area Passes. From
and after the 28th Floor Expansion Space Commencement Date, as a result of the
addition of the 28th Floor Expansion Space to the Existing Premises, in addition
to its obligation to rent and pay for 453 Building Parking Area Passes as set
forth in Section 28.1.1 of the Lease, Tenant shall rent and pay for an
additional twenty-four (24) Building Parking Area Passes (i.e., 1.45 Building
Parking Area Passes per 1,000 rentable square feet of the 28th Floor Expansion
Space), subject to the terms and conditions set forth in the Lease, as hereby
amended (including, without limitation, the reduction provisions of 28.1.3 of
the Lease and the provisions of Section 28.3 regarding parking charges), Such
additional twenty-four (24) Building Parking Area Passes shall consist of three
(3) executive reserved spaces (i.e., 13.25% of such additional Building Parking
Area Passes), six (6) non-executive reserved spaces (i.e., 24.50% of such
additional Building Parking Area Passes), and fifteen (15) unreserved passes
(i.e., 62.25% of such additional Building Parking Area Passes).
8.    Brokers. Landlord and Tenant hereby represent and warrant to each other
that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this First Amendment other than Cushman &
Wakefield, Inc., representing Tenant, and Hines Interests Limited Partnership,
representing Landlord (collectively, the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this First Amendment. Landlord shall be solely responsible for the payment
of brokerage commissions to the Brokers with respect to this First Amendment
pursuant to separate agreements between Landlord and the Brokers, Landlord and
Tenant shall indemnify, defend and hold the other harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorney's fees) with
respect to any leasing commission, compensation or fees claimed by any broker or
agent in connection with this First Amendment or its negotiation by reason of
any act of Landlord or Tenant other than the Brokers.
9.    No Further Modification. Except as set forth in this First Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

809866.04/LA
H4321-047/11-17-08/dbs/dbs
-5-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.
LANDLORD:
HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
/s/ James C. Buie, Jr.

Name:
James C. Buie, Jr.

Title:
Executive Vice President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

809866.04/LA
H4321-047/11-17-08/dbs/dbs
-6-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




TENANT:
UNION BANK OF CALIFORNIA, N.A.,
a national association
By:
/s/ Craig Poletti

Name: Craig Poletti
Title: Vice President
By:
/s/ Kenneth Holdway

Name: Kenneth Holdway
Title: Senior Vice President



809866.04/LA
H4321-047/11-17-08/dbs/dbs
-7-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




EXHIBIT A
 
DEPICTION OF 28th FLOOR EXPANSION SPACE
 
[Attached as immediately following page.]




809866.04/LA
H4321-047/11-17-08/dbs/dbs
EXHIBIT A
-1-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Exhibit “A”
[kbsriiq32014ex102pic1.jpg]

